By the Court. Oakley, Ch. J.
It is claimed in support of this judgment, that under the code of procedure, the complaint is admitted, in a justice’s court, if the defendant suffer a default or otherwise fail to make a defence to the action; and that the plaintiff is thereupon entitled to a judgment for his demand set forth in his complaint, without any evidence or proof whatever. In short, that in this respect justice’s courts are put upon a footing with courts of record.
We think this is not the law. No copy of the complaint is served with the summons, and it would not be safe to permit the practice insisted upon. If, as we are told, such a practice has prevailed to some extent in this city, we can only say, it is time that it ceased. We think the code has wrought no change in this respect.
Judgment reversed.